Name: Commission Decision of 14 July 1993 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  agricultural activity;  trade;  Europe
 Date Published: 1993-07-17

 Avis juridique important|31993D039893/398/EEC: Commission Decision of 14 July 1993 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC Official Journal L 174 , 17/07/1993 P. 0039 - 0044 Finnish special edition: Chapter 3 Volume 51 P. 0003 Swedish special edition: Chapter 3 Volume 51 P. 0003 COMMISSION DECISION of 14 July 1993 concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC(93/398/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Articles 6, 11, 15, 16, 21a and 22 thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Decision 92/438/EEC (4), and in particular Article 18 (7) thereof, Having regard Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (5), as last amended by Directive 92/118/EEC (6) and in particular Article 19 (7) thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Hungary were established by Commission Decision 82/8/EEC (7), as last amended by Decision 93/393/EEC (8); Whereas the model for the veterinary certification for import of meat products from Hungary was established by Commission Decision 91/449/EEC (9), as last amended by Decision 93/393/EEC; Whereas the animal health conditions and veterinary certification for imports of domestic animals of the bovine and porcine species from Hungary were established by Commission Decision 92/322/EEC (10), as last amended by Decision 93/393/EEC; Whereas as a result of outbreaks of classical swine fever the Commission adopted Decision 93/393/EEC concerning the importation into the Community of fresh pigmeat, pigmeat products, live pigs, and porcine embryos from Hungary and amending Decisions 82/8/EEC, 91/449/EEC and 92/322/EEC which regionalized Hungary in order to allow certain imports from this country with the exception of the counties of Bekes, Szabolcs-Szatmar-Breeg and Haidu-Bihar; Whereas missions have been carried out in Hungary and further epidemiological information has been received in relation to the counties of Bekes and Hajdu-Bilhar which demonstrates that the situation with regard to classical swine fever has improved in these counties; Whereas it is now possible to authorize certain imports from the counties of Bekes and Hajdu-Bihar; Whereas furthermore it is necessary to adapt all the veterinary certificates for fresh meat for Hungary in accordance with Commission Decision 93/242/EEC of 30 April 1993 concering the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (11) as last amended by Decision 93/372/EEC (12); Whereas it is necessary to amend Decisions 82/8/EEC, 91/449/EEC, 92/322/EEC and revoke 93/393/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize imports of domestic animals of the porcine species, fresh meat and meat products from such animals from the territory of Hungary except from the county of Szabolcs-Szatmar-Bereg. However Member States shall authorize from the abovementioned counties meat products which have undergone heat treatment in a hermetically sealed container to an Fo value of 3,00 or more or which have otherweise been treated to ensure an internal temperature of not less than 70 °C, or have undergone treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kg and having the following characteristics: - aW value of not more than 0,93, - pH value of not nore than 6. 2. Member States shall not authorize the importation of: - embryos of domestic animals of the porcine species form the county of Szabolcs-Szatmar-Bereg in Hungary, - wild boards and their products from the counties of Bekes, Hajdu-Bihar and Szabolcs-Szatmar-Bereg in Hungary. Article 2 Decision 82/8/EEC is hereby amended as follows: 1. Article 2 and 4 are deleted; 2. Annexes A and B are replaced by the Annexes to this Decision. Article 3 Annex A, part II of Decision 91/449/EEC is hereby amended as follows: after the words 'Hungary (excluding' the words 'in the case of products derived from the meat of swine slaughtered after 1 September 1992, the county of Bekes and in the case of swine slaughtered after 1 May 1993, the counties of Szabolcs-Szatmar-Bereg and Hajdu-Bihar)' are replaced by 'in the case of products derived from the meat of swine slaughtered after 1 May 1993, the county of Szabolcs-Szatmar-Bereg).' Article 4 Decision 92/322/EEC is hereby amended as follows: 1. In Annexes C and D the words 'the counties of Bekes, Szabolcs-Szatmar-Bereg and Hajdu-Bihar' are replaced by 'the county of Szabolcs-Szatmar-Bereg'. 2. In Annexes C and D, section V (1), the words 'the counties of Bekes, Szabolcs-Szatmar-Bereg and Hajdu-Bihar' are replaced by 'the county of Szabolcs-Szatmar-Bereg'. Article 5 Decision 93/393/EEC is hereby revoked. Article 6 This Decision is addressed to the Member States. Done at Brussels, 14 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 373, 31. 12. 1990, p. 1. (6) OJ No L 62, 15. 3. 1993, p. 49. (7) OJ No L 8, 13. 1. 1982, p. 9. (8) OJ No L 170, 13. 7. 1993, p. 30. (9) OJ No L 240, 29. 8. 1991, p. 28. (10) OJ No L 177, 30. 6. 1992, p. 1. (11) OJ No L 110, 4. 5. 1993, p. 36. (12) OJ No L 155, 26. 6. 1993, p. 91. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, porcine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Hungary (excluding, in the case of fresh meat from swine, the country of Szabolcs-Szatmar-Bereg) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. in the case of fresh meat from swine, Hungary (excluding the county of Szabolcs-Szatmar-Bereg) has during the last six months been free from classical swine fever and during the last 12 months no vaccination against this disease has been carried out; 2. the fresh meat described above is obtained from: - animals which have remained in the territory of Hungary (excluding in the case of swine slaughtered between 1 September 1992 and 15 February 1993, the Country of Bekes, and in the case of swine slaughtered after 1 May 1993, the county of Szabolcs-Szatmar-Bereg) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported to the approved (4) slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks, - in the case of fresh meat from swine, animals which come from holdings in which there has not been an outbreak of swine vesicular disease in the previous 30 days or of swine fever in the previous 40 days and around which, within a radius of 10 km, there has been no case of these diseases for 30 days, - in the case of fresh meat from swine, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 3. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , on (Place) (Date) Seal (5) (Signature of official veterinarian) (2) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, porcine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Council Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number, for ships the name of the ship and the number of the seal of the container. (4) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (5) The signature and the seal must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Hungary Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic solipeds: Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be send from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Hungary for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on (Place) (Date) Seal (4) (Signature of official veterinarian) (1) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number, for ships the name of the ship and the number of the seal of the container. (4) The signature and the seal must be in a colour different to that of the printing.